           Case 5:12-cr-00888-EJD Document 347 Filed 11/14/18 Page 1 of 8



 1 Matthew J. Jacobs (CA SBN 171149)
     mjacobs@velaw.com
 2 Francis M. Yang (CA SBN 313984)
     fyang@velaw.com
 3 VINSON & ELKINS LLP
   555 Mission Street, Suite 2000
 4 San Francisco, CA 94105
   Telephone: +1.415.979.6900
 5 Fax: +1.415.651.8786

 6 Attorneys for Defendant
   JOHN GERINGER
 7

 8

 9                            UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN JOSE DIVISION

12 UNITED STATES OF AMERICA,                    Case No.: CR 12-00888-EJD

13                            Plaintiff,        SUPPLEMENTAL BRIEFING
                                                REGARDING PATENT VALUATION
14          v.

15 JOHN GERINGER, CHRISTOPHER LUCK,
   and KEITH RODE,
16
                        Defendants.
17
18

19

20

21
22

23

24
25

26

27

28
                                                                 CASE NO.: CR 12-00888-EJD
     SUPPLEMENTAL BRIEFING REGARDING PATENT VALUATION
     US 5938517V.2
               Case 5:12-cr-00888-EJD Document 347 Filed 11/14/18 Page 2 of 8



 1              On October 3–5, 2018, the Court heard testimony regarding the value of Digital Delivery

 2 Networks, Inc. (“DDNi”), a software company that the GLR Growth Fund had a substantial interest

 3 in as of the measurement date, May 23, 2012. After hearing testimony and closing arguments, the
 4 Court asked for supplemental briefing from both experts regarding the ‘812 patent’s value. PwC

 5 provided its supplemental report (the “PwC Second Supplemental Report”) valuing the ‘812 patent

 6 on October 26, 2018, and EY provided its supplemental report (the “EY Supplemental Report”)
 7 valuing the ‘812 patent on November 1, 2018.

 8              We now respectfully submit this supplemental briefing regarding patent valuation because

 9 the EY report contains serious, misleading flaws.

10 I.           EY Again Incorrectly Applies the Market Approach.

11              Dr. Miller again misapplies the market approach in the EY Supplemental Report. In the first

12 EY Report (the “EY Report”), Dr. Miller misapplied the guideline public company method by

13 failing to identify comparable guideline companies. Although she acknowledged that a guideline
14 company multiple must be “evaluated and adjusted based on the strengths and weaknesses of the
                    1
15 subject company,” she compared DDNi to 10 “publicly traded U.S. software companies” without
                                                              2
16 describing how the guideline companies are similar to DDNi. Indeed, she stated in her report and

17 in her testimony that she was unable to find directly comparable companies and instead used a
                                                           3
18 “wide array” of publicly traded U.S. software companies. The guideline company method cannot

19 be based on a “wide array” of companies.

20              In the EY Supplemental Report, Dr. Miller makes the same mistake. She states that she
                                                           4
21 considered “guideline transaction data on patent sales.” She bases her analysis on datasets of
22 average purchase prices per patent without any explanation how these patents are similar to the ‘812
          5
23 patent. These datasets appear to capture average patent prices across the United States. A patent

24   1
         EY Report at 12.
25   2
         EY Report at 38.
     3
26       Id.
     4
         EY Supplemental Report at 13.
27   5
         Id.
28                                                      1
                                                                                CASE NO.: CR 12-00888-EJD
     SUPPLEMENTAL BRIEFING REGARDING PATENT VALUATION
     US 5938517V.2
              Case 5:12-cr-00888-EJD Document 347 Filed 11/14/18 Page 3 of 8



 1 can cover nearly anything from an improved way to make a plastic bag to a method for genetically

 2 modifying a plant. The other patents in the datasets may be monetized in ways completely different

 3 from the ‘812 patent—it is difficult to know because Dr. Miller provides no analysis on these other
 4 patents. To use an analogy, Dr. Miller’s methodology would value a house in the Bay Area using

 5 median house prices in the United States. Therefore, Dr. Miller’s market approach to valuing the

 6 ‘812 patent is flawed and unreliable.
 7 II.          EY’s Income Approach Adds Unwarranted Discounts that Severely Undervalue the

 8 ‘812 Patent.

 9              At first blush, Dr. Miller’s income approach resembles Mr. Branch’s. However, she applies

10 multiple, unsupported and unwarranted discounts that severely undervalue the patent.
11              Most notably, her royalty rate calculation is seriously flawed because she adds additional,

12 misleading discounts that discount the patent’s value by over 98%, leaving a less-than 2% royalty

13 rate. For reference, Mr. Branch uses the 35% revenue sharing rate discussed in the
14 contemporaneous negotiations with Samsung and Acer to estimate the royalty rate for his model.

15 Dr. Miller includes this revenue sharing component but also adds two additional discounts of 17%

16 and 20% which she multiplies together with the 35% discount to reach a royalty rate of less than 2%
                                  6
17 without methodological support.
18              The first additional discount, a 17% discount that is derived from the gross margin of
            7
19 Symantec, is flawed in three ways. First, Symantec and other antivirus software were not the only

20 items that an OEM could provide on a ‘812 patent platform. For example, DDNi’s platform also

21 provided Microsoft Office and gaming applications, among other software. Thus, it is unclear why
22 Symantec is singled out as the basis for this discount. Second, the royalty rate should be based on

23 gross revenues rather than gross margin as discussed in the contemporaneous contract negotiations

24 with Samsung and Acer. Gross margin is distinct from gross revenue. Gross revenue is the amount
25 of total sales prior to deductions. Gross margin is the percentage of gross revenue that a company

26
     6
         See EY Supplemental Report at Exhibit C1 (multiplying 17% by 35% by 20% to reach a royalty rate of 1.2%).
27   7
         EY Supplemental Report at 21.
28                                                             2
                                                                                          CASE NO.: CR 12-00888-EJD
     SUPPLEMENTAL BRIEFING REGARDING PATENT VALUATION
     US 5938517V.2
               Case 5:12-cr-00888-EJD Document 347 Filed 11/14/18 Page 4 of 8



 1 keeps after deducting cost of sales. Dr. Miller even admits that gross revenue is the correct measure

 2 in her own royalty rate heading: “Royalty rate as a percentage of gross revenues per infringing PC.”

 3 Yet, she now references the gross margins of a company unrelated to revenues for the ‘812 patent in
 4 her calculations. Third, the gross margins of Symantec have nothing to do with the amount of

 5 money that the ‘812 patent holder would receive in royalty revenue. To illustrate, Symantec’s gross

 6 margin of 83% means it keeps 83 cents for each dollar in revenue. Symantec reported revenue of
                                             8
 7 $6.73 billion for the fiscal year of 2012. Its gross margin of roughly $5.5 billion bears no relation

 8 to the royalty rate percentage that the ‘812 patent holder would receive in either litigation or

 9 through a licensing deal with Symantec or another company. Dr. Miller states that the 17% left

10 over is the percentage of revenue paid to OEMs, 17% of Symantec’s revenue in 2012 is over $1
11 billion, far more than even Mr. Branch projected is paid to OEMs. Therefore, this 17% discount for

12 Symantec’s gross margin is completely illogical.

13                  The second additional discount, a 20-30% discount that Dr. Miller calls a license fee,9 is also

14 flawed. Dr. Miller provides no empirical basis for this discount. She states that the DRM service

15 platform vendor would need to pay a license fee to the patent holder. A DRM server platform

16 vendor is a company like DDNi. Dr. Miller is focusing on the wrong entity. The ‘812 patent holder

17 could seek patent enforcement or a licensing deal with the OEMs themselves—as DDNi was in the
18 process of doing with Acer and Samsung and already had in place with Lenovo and Sony—rather

19 than another company that provides a similar platform. Thus, no license fee should be included.

20 Furthermore, even if a license fee were warranted, it should be a cost that is subtracted rather than a

21 multiplicative percentage discount. Therefore, this license fee is unwarranted.
22                  Again, it is important to note that these extra discounts are not only unwarranted, they are

23 improperly multiplied together—multiplying the percentages (17% x 35% x 20%) together creates a
                                           10
24 very small royalty rate of less than 2%. Dr. Miller fails to provide adequate support for why the
25   8
      Symantec Press Release, available at http://investor.symantec.com/About/Investors/press-releases/press-release-
26   details/2012/Symantec-Reports-Fourth-Quarter-And-Fiscal-Year-2012-Results/default.aspx.
     9
         EY Supplemental Report at 22.
27   10
          See id.
28                                                            3
                                                                                           CASE NO.: CR 12-00888-EJD
     SUPPLEMENTAL BRIEFING REGARDING PATENT VALUATION
     US 5938517V.2
                Case 5:12-cr-00888-EJD Document 347 Filed 11/14/18 Page 5 of 8



 1 extra 17% and 20% discounts are taken and why they are multiplied together with the 35% revenue

 2 sharing rate contained in the draft contracts.

 3              The EY Supplemental Report also includes enforceability discounts of 50%, 75%, and 90%

 4 that are wholly unsupported by any empirical data. Dr. Miller likens her enforceability discount to

 5 Mr. Branch’s marketability discount, but they are distinct. Mr. Branch applied a marketability
                                                        11
 6 discount due to the illiquidity of the subject asset. It was estimated based on the Mandelbaum
                                            12
 7 factors and an empirical valuation study. By contrast, Dr. Miller’s enforceability discount is based
                                                                           13
 8 on her unsupported legal opinion that the patent may not be enforceable. For example, she states

 9 that “The widespread use of DRM by companies such as Microsoft, Adobe and Symantec during
                                                                14
10 this period argues for the potential existence of prior art.” This is a legal conclusion, and as a non-
11 lawyer, Dr. Miller is not qualified to provide this opinion. Furthermore, she fails to provide any

12 empirical support for her statements about DRM software usage. Risk of not achieving cash flows

13 are included in a discount rate (which she also includes in her model). Dr. Miller provides no
14 explanation or support for the additional enforceability discount. And, Dr. Miller provides no

15 explanation or support for why she uses 50%, 75%, and 90% in particular as her enforceability

16 discounts.

17              Taking these issues as a whole, it is again clear that Dr. Miller began with the answer and

18 worked her way backwards. As discussed above, she applies multiple discounts in a way that

19 exponentially reduces her valuation conclusion to a de minimus value to remain consistent with her

20 earlier report. Many of these discounts are not based on any empirical data and lack methodological

21 support. Consequently, Dr. Miller’s income approach valuing the patent’s value is unreliable.
22 //

23 //

24
25   11
          See PwC Report at 35 – 36, Exhibit 3 Schedule D (explaining the marketability discount).
     12
26        Id.
     13
          See EY Supplemental Report at 24.
27   14
          Id.
28                                                               4
                                                                                             CASE NO.: CR 12-00888-EJD
     SUPPLEMENTAL BRIEFING REGARDING PATENT VALUATION
     US 5938517V.2
                Case 5:12-cr-00888-EJD Document 347 Filed 11/14/18 Page 6 of 8



 1 III.         PwC’s Income Approach Is Supported by Contemporaneous Evidence and Empirical

 2 Data.

 3              In contrast to Dr. Miller’s methodology, Mr. Branch built his model on the evidence in this

 4 case, empirical data, and proven methodology. He began with a presumption that the patent was

 5 enforceable based on contemporaneous legal opinions from two law firms, Mount, Spelman, and
                                                               15
 6 Fingerman, P.C. and the Intellectual Property Venture Group. His model applied a commonly
 7 used waterfall approach where he identified the addressable market and then applied a royalty
        16
 8 rate. He defined his addressable market using empirical data that estimated the amount of PCs
                                                                                17
 9 shipped in the United States with preinstalled software using a DRM solution. He determined the

10 revenue per PC using contemporaneous projections created by Rene North, the company’s CFO, as
                           18
11 of the measurement date. To reach the total revenue, he applied the royalty rate of 35% taken

12 from the Acer and Samsung draft contracts that memorializes contemporaneous negotiations with
                    19
13 those companies.
14              Mr. Branch acknowledges that a successful patent enforcement or licensing campaign would

15 be expensive, so he included significant additional patent enforcement costs of nearly $5 million per
        20
16 year. He also acknowledges that revenues of this magnitude are risky, and the risk of not

17 achieving those cash flows is accounted for in his 33% discount rate which he estimated using
                  21
18 empirical data. This discount rate compounds each year from the measurement date, meaning

19 revenues in 2017 are discounted by 80%. Finally, he included a marketability discount of 30% to
                                              22
20 account for the illiquidity of the patent.

21
     15
          PwC Second Supplemental Report at 3.
22   16
          See id. at Exhibit 1B Schedule B-3.
23   17
          Id.
     18
24        Id.
     19
          Id.
25   20
          Id. at Exhibit 1B Schedule B-1.
26   21
          Id. at Exhibit 1B Schedule C.
     22
27        Id. at Exhibit 1B Schedule D.
                                                                                (Footnote Cont’d on Following Page)
28                                                       5
                                                                                 CASE NO.: CR 12-00888-EJD
     SUPPLEMENTAL BRIEFING REGARDING PATENT VALUATION
     US 5938517V.2
             Case 5:12-cr-00888-EJD Document 347 Filed 11/14/18 Page 7 of 8



 1            Mr. Branch concluded that the value of the patent is $37,555,000, and the GLR ownership
                               23
 2 share of 55% is $20,720,000.

 3            Each step of Mr. Branch’s analysis was supported by empirical data, evidence, or proven

 4 methodology. Given the serious issues with the EY Supplemental Report, we submit to the Court

 5 that the only reasonable option is to rely on Mr. Branch’s calculations.

 6                                                              Respectfully submitted,

 7
                                                                VINSON & ELKINS LLP
 8

 9    Dated: November 14, 2018                            By:    /s/ Matthew J. Jacobs
10                                                              Matthew J. Jacobs
                                                                Attorneys for Defendant
11                                                              JOHN GERINGER

12

13
14

15

16

17
18

19

20

21
22

23

24
25

26

27   23
          See PwC Second Supplemental Report at Exhibit 1B.
28                                                    6
                                                                              CASE NO.: CR 12-00888-EJD
     SUPPLEMENTAL BRIEFING REGARDING PATENT VALUATION
     US 5938517V.2
           Case 5:12-cr-00888-EJD Document 347 Filed 11/14/18 Page 8 of 8



 1                                   CERTIFICATE OF SERVICE

 2          The undersigned certifies that on November 14, 2018, the foregoing document was

 3 electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,
 4 NORTHERN DISTRICT OF CALIFORNIA, using Court's Electronic Case Filing (ECF) system.

 5 The ECF system routinely sends a “Notice of Electronic Filing” to all attorneys of record who have

 6 consented to accept this notice as service of this document by electronic means.
 7
                                                        By:   /s/ Matthew J. Jacobs
 8            Dated: November 14, 2018
                                                              Matthew J. Jacobs
 9
                                                              Attorneys for Defendant
10
                                                               JOHN GERINGER
11

12

13
14

15

16

17
18

19

20

21
22

23

24
25

26

27

28                                                  7
                                                                            CASE NO.: CR 12-00888-EJD
     SUPPLEMENTAL BRIEFING REGARDING PATENT VALUATION
     US 5938517V.2
